Per Curiam,
This suit is in the nature of an action for deceit. It is grounded on alleged false representations in regard to the property known as the “Globe Paint Works,” the undivided half interest in which was sold by the defendant to the plaintiff, whereby the latter was deceived and fraudulently induced to purchase and pay for the same. The alleged misrepresentations are two-fold: (1) That the mill would grind from five to six tons of marble or material per day, when in fact it would grind only from one and a half to two tons in that time.
(2) That the defendant and his associate, Patterson, owned all the machinery in the mill, when in fact they owned none of said machinery except the pulverizer and its attachments.
The burden of proof was on the plaintiff. His right to recover depended on questions of fact which it was the special province of the jury to determine. Those questions were fairly submitted with instructions which, considered as a whole, appear to be adequate and free from substantial error. No question is raised either as to the introduction of incompetent or irrelevant testimony or the exclusion of evidence that should have been received; nor is there any doubt that the testimony properly before the jury was quite sufficient, under the charge of the court, to justify them in finding as they did. The verdict necessarily implies a finding of the facts substantially as claimed by the plaintiff.
There is nothing in either of the five specifications of error that requires discussion.
Judgment affirmed.